DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgment is made of the timely response filed 2-1-21

Priority

3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment

4.	Acknowledgement is made of the preliminary amendment(s) filed 2-8-2019.

EXAMINER’S AMENDMENT

5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Michael Doerr on 2-24-21
The application has been amended as follows: 

In claim 1 line 3 deleted “for outputting” and inserted - - configured to output - - .
In claim 1 line 5 deleted “for detecting” and inserted - - configured to detect - - .
In claim 1 line 10 deleted “for storing” and inserted - - configured to store - - .

In claim 2 line 3 deleted “for outputting” and inserted - - configured to output - - .
In claim 2 lines 5 & 7 deleted “for detecting” and inserted - - configured to detect - - .
In claim 2 line 8 after the word “and”, inserted - - to detect - - .
In claim 2 line 9 deleted “detecting”.
In claim 2 line 12 deleted “for storing” and inserted - - configured to store - - .

In claims 3 and 4 line 2 deleted “detects” and inserted - - is further configured to detect - - .
In claim 5 line 3 deleted “detects” and inserted - - is further configured to detect - - .

In claim 7 line 3 deleted “for receiving” and inserted - - configured to receive - - .
In claim 7 line 5 deleted “for transmitting” and inserted - - configured to transmit - - .
In claim 7 line 7 deleted “reads” and inserted - - is further configured to read - - .
In claim 7 line 9 deleted “sends” and inserted - - to send - - .

In claim 8 line 5 deleted “for receiving” and inserted - - and configured to receive - - .
In claim 8 line 5-6 deleted “for executing” and inserted - - to execute - - .

In claim 9 line 3 deleted “for outputting” and inserted - - configured to output - - .
In claim 9 line 5 deleted “for generating” and inserted - - configured to generate - - .
In claim 9 line 7 deleted “for transmitting” and inserted - - configured to transmit - - .
In claim 9 line 11 deleted “receives” and inserted - -is configured to receive - - .
In claim 9 line 13 deleted “detects” and inserted - - is configured to detect - - .
In claim 9 line 15 deleted “detects” and inserted - - to detect - - .
In claim 9 line 17 deleted “stores” and inserted - - to store - - .

In claim 10 line 3 deleted “for executing” and inserted - - configured to execute - - .
In claim 11 line 3 deleted “detects” and inserted - - is further configured to detect - -
In claim 12 line 3 deleted “detects” and inserted - - is further configured to detect - -

Allowable Subject Matter

5.	Claims 1-5 and 7-12 are allowed.

The following is an examiner’s statement of reasons for allowance: The cited prior art does not anticipate nor render obvious a vehicle side system that detects an application of impact shock to a tire based on a change in an output voltage waveform indicated by data of the output voltage waveform, and  detecting an occurrence of abnormality of the tire by comparison of the output voltages outputted before and after the detection of the application of impact shock and stores the abnormality of the tire  as a diagnosis history


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art as cited on the 892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ANDRE J ALLEN/Primary Examiner, Art Unit 2856